336 F.2d 807
John R. SHRIVER, Trustee, Plaintiff-Appellee,v.Charles Wilson TENNANT, alias Herbert C. Engle, Defendant-Appellant.
No. 15604.
United States Court of Appeals Sixth Circuit.
September 21, 1964.

Appeal from the Southern District of Ohio, W.D. at Cincinnati, John W. Peck, District Judge.
John J. Connors, Jr., Columbus, Ohio, for appellant.
Robert G. Stachler, Cincinnati, Ohio (Taft, Stettinius & Hollister, John H. Clippinger, Cincinnati, Ohio, on the brief), for appellee.
Before O'SULLIVAN, PHILLIPS and EDWARDS, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the record and the briefs and arguments of counsel. Upon due consideration thereof it appears that appellant's appeal is without merit.


2
Now, therefore, it is ordered that the judgment of the District Court be and it is hereby affirmed.